DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The term “an” on line 14 should be replaced with the term “a” to be grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Re claim 3, the phrase “the drive” in claim 3 lacks proper antecedent basis as no such feature has been introduced in claim 1. Because of this, it is unclear how “the drive” and the “shape memory actuator” relate to the components recited in claim 1. For example: Was the recitation of “the drive” a typographical error? If so, was claim 3 intended to define one of the components of claim 1 as “a shape memory actuator” or was claim 3  intended to introduce “a drive” as another component of the “delivery device” in addition to those recited in claim 1? For the sake of examination, claim 3 is interpreted as reciting “The delivery device of claim 1 further comprising a drive that is a shape memory actuator”. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason et al. (PG PUB 2002/0019608) in view of Larkins et al. (US Pat 5,641,892), Kriesel (US Pat 6,176,845) and Rosenberg (US Pat 3,447,479).
Re claim 1, Mason discloses a delivery device 10 (Fig 1,5A-5F; it is noted that all reference characters cited below refer to Fig 1,5A-5F unless otherwise noted) for delivering a fluidic infusion medium to a user (Para 19), the device comprising: a housing portion 20 adapted to be secured to a user (as seen in Fig 3; Para 39); a reservoir 82 located within the housing portion (as seen in Fig 5A-5F); a barrel 84 supported by and located within the housing portion (as seen in Fig 5A-5F), the barrel fluidly connected to the reservoir via an upstream coupling 86 (as seen in Fig 5A-5F; Para 27), the barrel having an interior for containing the fluidic infusion medium (within which the plunger resides, as seen in Fig 5A-5F; Para 27) and a plunger 96 moveable within the interior of the barrel along an axial direction (extending vertically in Fig 5A-5F) between an insertion position (the position seen in Fig 5C) and a withdrawal position (the position seen in Fig 5A,5D-5F); an upstream, one-way valve 94 fluidly coupled to the barrel via the upstream coupling (as seen in Fig 5A-5F; Para 31) and preventing fluid flow between the barrel and the reservoir (due to the back pressure created by 94, Para 43); a return spring 98 connected to the plunger (as seen in Fig 5A-5F; Para 34); a dispensing assembly 32+16+14 downstream from the barrel (as seen in Fig 1; Para 22); an downstream, one-way valve 92 fluidly coupled to the barrel via a downstream coupling 88 (as seen in Fig 5A-5F; Para 27,31; fluid flows from barrel 84 [Wingdings font/0xE0] coupling 88 [Wingdings font/0xE0] valve 92); an actuator 40  arranged to operatively engage a plunger attachment cap 117 to selectively move the plunger in the axial direction of the barrel (as seen in Fig 5A-5F; Para 34); wherein movement of the plunger attachment cap by operation of the actuator is transferred to movement of the plunger towards the insertion position in the axial direction of the barrel (as seen in the transition from Fig 5B to 5C), wherein movement of the plunger forces the fluidic infusion medium from the reservoir and into the barrel (Para 45), wherein the return spring returns the plunger to the withdrawal position (Para 45); and wherein a volume of the fluidic infusion medium flows out of the delivery device via the downstream coupling that is fluidly coupled to the barrel (Para 30).
Mason does not disclose (1) that the dispensing assembly comprises an acoustic volume sensing assembly and measured the volume of the fluidic infusion medium that flows out of the delivery device via the downstream coupling, (2) that the housing portion is adapted to be secured to the user by an adhesive pad, or (3) a lever pivotable along a fulcrum, wherein a first end of the lever is operatively coupled to the barrel and a second end of the lever is operably coupled to the actuator. 
Larkins, however, teach an infusion medium delivery device (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising a dispensing assembly (all of the components shown in Fig 1) that comprises an acoustic volume sensing assembly (speaker 81, microphones 82 and 83 and a controller; Col 3, Lines 25-30) located downstream from a fluid source (labeled as "From Source" in Fig 1) that measures a volume of fluid that flows out of the delivery device (indicated by the label “To Patient” in Fig 1) (Col 2, Lines 47-50, Col 6, Lines 33- 40) for the purpose of measuring and controlling flow through the delivery line while also detecting air bubbles (Col 1, Lines 23-27). Tubing 3 of Larkins is comparable to tubing 14+16+32 of Mason, and includes a valve 6 like valve 92 of Larkins, so it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mason to include the acoustic volume sensing assembly, as taught by Larkins, for the purpose of measuring and controlling flow through the delivery line while also detecting air bubbles (Col 1, Lines 23-27).
Mason as modified by Larkins does not disclose (2) that the housing portion is adapted to be secured to the user by an adhesive pad, or (3) a lever pivotable along a fulcrum, wherein a first end of the lever is operatively coupled to the barrel and a second end of the lever is operably coupled to the actuator.   
Kriesel, however, teaches a delivery device (as seen in Fig 1 and exploded in Fig 2B; it is noted that all reference characters cited below refer to Fig 1,2B unless otherwise noted) whose housing portion 38+41 includes an attachment means comprising an adhesive pad 220+220a (Col 12, Lines 42-43) adapted to be secured to a user (Col 12, Lines 38-45) for the purpose of removably affixing the delivery device to the patient’s body (Col 12, Lines 38-45). One of ordinary skill in the art would recognize that it would be more desirable to attach the delivery device directly to the patient (like in Kriesel) as opposed to the patient’s clothing (like in Mason) as doing so would be more convenient to the patient (e.g., eliminating the need to remove and then reapply the delivery device every time the user changes clothes) and would be less disruptive to the delivery device itself (e.g., eliminating jostling or movement that may occur when the patient adjusts their clothing). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mason/Larkins to include the housing portion with an adhesive pad (instead of a clip for attachment to a patient’s clothing), as taught by Kriesel, for the purpose of removably affixing the delivery device to the patient’s body (Col 12, Lines 38-45) which is more convenient to the patient and less disruptive to the delivery device than if the housing portion were secured to the patient’s clothing using a clip. If Applicant does not believe the above listed attributes of an adhesive pad to be benefits over a clip, alternatively, Kriesel teaches that the delivery device could include an attachment means that affixes the delivery device to a patient’s clothing (like in Mason) or uses an adhesive pad (Col 12, Lines 45-56); since Kriesel teaches that either an adhesive pad or clothing-affixing means could be used to attach the device to the patient, it would have been obvious to one of ordinary skill in the art to substitute Kriesel’s adhesive pad in place of Mason’s clip since it has been held that substituting parts of an invention that perform the same purpose and achieve the same result (i.e. art-recognized equivalent parts) involves only routine skill in the art.	Mason/Larkins as modified by Kriesel does not disclose (3) a lever pivotable along a fulcrum, wherein a first end of the lever is operatively coupled to the barrel and a second end of the lever is operably coupled to the actuator.   
Rosenberg, however, teaches a delivery device (as seen in Fig 3; it is noted that all reference characters cited below refer to Fig 3 unless otherwise noted) comprising an actuator 62, a barrel 65, a plunger 64, a plunger attachment cap 66, and a lever 60 pivotable along a fulcrum (as seen in Fig 3) by a motor (not shown in Fig 3 but disclosed in Col 6, Lines 52-54) and having a first end (to the left in Fig 3) operatively coupled to the barrel and a second end (to the right in Fig 3) operatively coupled to the actuator (it is noted that the claim does not require the first end to be directly coupled to the barrel or the second end to be directly coupled to the actuator; rather, since all of the elements seen in Fig 3 are either directly or indirectly coupled to one another, both ends of the lever are “operatively coupled” to both the barrel and the actuator) for the purpose of reciprocally moving the syringe plunger so as to accurately pump measured small amounts of fluid (Col 1, Lines 31-34). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mason/Larkins/Kriesel to include a lever and a motor, as taught by Rosenberg, for the purpose of providing a means to accurately pump measured small amounts of fluid (Col 1, Lines 31-34). 
Re claim 2, Mason inherently discloses that the plunger has an outer peripheral surface and that the outer peripheral surface of the plunger and an inner surface of the barrel inhibits the passage of infusion medium between the plunger and the barrel or else the plunger would not be able to move fluid through the barrel in the manner disclosed, but Mason does not explicitly disclose that the plunger has at least one seal arranged around the outer peripheral surface of the plunger to form this fluidic seal. Rosenberg, however, teaches a plunger 13 within a barrel 11 (both seen in Fig 1) wherein the plunger has an outer peripheral surface and at least one seal 14 (Fig 1) arranged around the outer peripheral surface for inhibiting passage of infusion medium between the outer peripheral surface of the plunger and an interior surface of the barrel (Col 5, Lines 43-46) for the purpose of ensuring a leak-proof seal (Col 5, Lines 43-46). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mason to include the plunger with a seal arranged around the outer peripheral surface thereof, as taught by Rosenberg, for the purpose of ensuring a leak-proof seal (Col 5, Lines 43-46).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason et al. (PG PUB 2002/0019608)/Larkins et al. (US Pat 5,641,892)/Kriesel (US Pat 6,176,845)/Rosenberg (US Pat 3,447,479) in view of Moberg et al. (PG PUB 2004/0133166).
Re claim 3, Mason/Larkins/Kriesel/Rosenberg disclose all the claimed features except a drive in the form of a shape memory actuator. The modification to Mason/Larkins/Kriesel by Rosenberg in the rejection of claim 1 above adds a lever and a motor into the delivery device of Mason/Larkins/Kriesel wherein one of ordinary skill in the art would recognize a motor as “a drive”; Rosenberg, however, does not disclose that the motor/drive comprises a shape memory actuator. Moberg, however, teaches a delivery device including a motor/drive comprising a shape memory actuator drive (Para 65) for the purpose of being small enough to fit in a wearable delivery device while still being able to operate to continuously or periodically to obtain a closely controlled and accurate delivery of infusion medium over an extended period (Para 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mason/Larkins/Kriesel/Rosenberg to include the motor as a shape memory actuator drive, as taught by Moberg, for the purpose of being small enough to fit in a wearable delivery device while still being able to operate to continuously or periodically to obtain a closely controlled and accurate delivery of infusion medium over an extended period (Para 4).

Claims 1 and 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason et al. (PG PUB 2002/0019608), Larkins et al. (US Pat 5,641,892), Kriesel (US Pat 6,176,845) and Mernoe (PG PUB 2005/0192561).
Re claim 1, Mason discloses a delivery device 10 (Fig 1,5A-5F; it is noted that all reference characters cited below refer to Fig 1,5A-5F unless otherwise noted) for delivering a fluidic infusion medium to a user (Para 19), the device comprising: a housing portion 20 adapted to be secured to a user (as seen in Fig 3; Para 39); a reservoir 82 located within the housing portion (as seen in Fig 5A-5F); a barrel 84 supported by and located within the housing portion (as seen in Fig 5A-5F), the barrel fluidly connected to the reservoir via an upstream coupling 86 (as seen in Fig 5A-5F; Para 27), the barrel having an interior for containing the fluidic infusion medium (within which the plunger resides, as seen in Fig 5A-5F; Para 27) and a plunger 96 moveable within the interior of the barrel along an axial direction (extending vertically in Fig 5A-5F) between an insertion position (the position seen in Fig 5C) and a withdrawal position (the position seen in Fig 5A,5D-5F); an upstream, one-way valve 94 fluidly coupled to the barrel via the upstream coupling (as seen in Fig 5A-5F; Para 31) and preventing fluid flow between the barrel and the reservoir (due to the back pressure created by 94, Para 43);  a return spring 98 connected to the plunger (as seen in Fig 5A-5F; Para 34); a dispensing assembly 32+16+14 downstream from the barrel (as seen in Fig 1; Para 22); an downstream, one-way valve 92 fluidly coupled to the barrel via a downstream coupling 88 (as seen in Fig 5A-5F; Para 27,31; fluid flows from barrel 84 [Wingdings font/0xE0] coupling 88 [Wingdings font/0xE0] valve 92); an actuator 40  arranged to operatively engage a plunger attachment cap 117 to selectively move the plunger in the axial direction of the barrel (as seen in Fig 5A-5F; Para 34); wherein movement of the plunger attachment cap by operation of the actuator is transferred to movement of the plunger towards the insertion position in the axial direction of the barrel (as seen in the transition from Fig 5B to 5C), wherein movement of the plunger forces the fluidic infusion medium from the reservoir and into the barrel (Para 45), wherein the return spring returns the plunger to the withdrawal position (Para 45); and wherein a volume of the fluidic infusion medium flows out of the delivery device via the downstream coupling that is fluidly coupled to the barrel (Para 30).
Mason does not disclose (1) that the dispensing assembly comprises an acoustic volume sensing assembly and measured the volume of the fluidic infusion medium that flows out of the delivery device via the downstream coupling, (2) that the housing portion is adapted to be secured to the user by an adhesive pad, or (3) a lever pivotable along a fulcrum, wherein a first end of the lever is operatively coupled to the barrel and a second end of the lever is operably coupled to the actuator. 
Larkins, however, teach an infusion medium delivery device (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) comprising a dispensing assembly (all of the components shown in Fig 1) that comprises an acoustic volume sensing assembly (speaker 81, microphones 82 and 83 and a controller; Col 3, Lines 25-30) located downstream from a fluid source (labeled as "From Source" in Fig 1) that measures a volume of fluid that flows out of the delivery device (indicated by the label “To Patient” in Fig 1) (Col 2, Lines 47-50, Col 6, Lines 33- 40) for the purpose of measuring and controlling flow through the delivery line while also detecting air bubbles (Col 1, Lines 23-27). Tubing 3 of Larkins is comparable to tubing 14+16+32 of Mason, and includes a valve 6 like valve 92 of Larkins, so it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mason to include the acoustic volume sensing assembly, as taught by Larkins, for the purpose of measuring and controlling flow through the delivery line while also detecting air bubbles (Col 1, Lines 23-27).
Mason as modified by Larkins does not disclose (2) that the housing portion is adapted to be secured to the user by an adhesive pad, or (3) a lever pivotable along a fulcrum, wherein a first end of the lever is operatively coupled to the barrel and a second end of the lever is operably coupled to the actuator.   
Kriesel, however, teaches a delivery device (as seen in Fig 1 and exploded in Fig 2B; it is noted that all reference characters cited below refer to Fig 1,2B unless otherwise noted) whose housing portion 38+41 includes an attachment means comprising an adhesive pad 220+220a (Col 12, Lines 42-43) adapted to be secured to a user (Col 12, Lines 38-45) for the purpose of removably affixing the delivery device to the patient’s body (Col 12, Lines 38-45). One of ordinary skill in the art would recognize that it would be more desirable to attach the delivery device directly to the patient (like in Kriesel) as opposed to the patient’s clothing (like in Mason) as doing so would be more convenient to the patient (e.g., eliminating the need to remove and then reapply the delivery device every time the user changes clothes) and would be less disruptive to the delivery device itself (e.g., eliminating jostling or movement that may occur when the patient adjusts their clothing). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mason/Larkins to include the housing portion with an adhesive pad (instead of a clip for attachment to a patient’s clothing), as taught by Kriesel, for the purpose of removably affixing the delivery device to the patient’s body (Col 12, Lines 38-45) which is more convenient to the patient and less disruptive to the delivery device than if the housing portion were secured to the patient’s clothing using a clip. If Applicant does not believe the above listed attributes of an adhesive pad to be benefits over a clip, alternatively, Kriesel teaches that the delivery device could include an attachment means that affixes the delivery device to a patient’s clothing (like in Mason) or uses an adhesive pad (Col 12, Lines 45-56); since Kriesel teaches that either an adhesive pad or clothing-affixing means could be used to attach the device to the patient, it would have been obvious to one of ordinary skill in the art to substitute Kriesel’s adhesive pad in place of Mason’s clip since it has been held that substituting parts of an invention that perform the same purpose and achieve the same result (i.e. art-recognized equivalent parts) involves only routine skill in the art.	Mason/Larkins as modified by Kriesel does not disclose (3) a lever pivotable along a fulcrum, wherein a first end of the lever is operatively coupled to the barrel and a second end of the lever is operably coupled to the actuator.   
Mernoe, however, teaches a delivery device 10 (Fig 1,15; it is noted that all reference characters cited below refer to Fig 1,15 unless otherwise noted) comprising a barrel 90, plunger 94, an actuator 15’, and a lever 1’+5’ pivotable along a fulcrum 2’ (Fig 6,7) by a drive 9’ (Para 119), and having a first end (to the left in Fig 15) operatively coupled to the barrel and a second end (to the right in Fig 15) operatively coupled to the actuator (it is noted that the claim does not require the first end to be directly coupled to the barrel or the second end to be directly coupled to the actuator; rather, since all of the elements seen in Fig 15 are either directly or indirectly coupled to one another, both ends of the lever are “operatively coupled” to both the barrel and the actuator) for the purpose of automating delivery and controlling the timing of the plunger movement (Para 61,129). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mason/Larkins/Kriesel to include a lever and a drive, as taught by Mernoe, for the purpose of automating delivery and controlling the timing of the plunger movement (Para 61,129).
Re claim 3, as set forth in the rejection of claim 1 above, Mason/Larkins/Kriesel as modified by Mernoe incorporates a drive (see the rejection of claim 1 above). Mernoe further teaches that the drive 9’ comprising a shape memory actuator (Para 119) for the purpose of automating delivery and controlling the timing of the plunger movement (Para 61,129). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mason/Larkins/Kriesel to include a drive comprising a shape memory actuator, as taught by Mernoe, for the purpose of automating delivery and controlling the timing of the plunger movement (Para 61,129).
Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mason et al. (PG PUB 2002/0019608)/Larkins et al. (US Pat 5,641,892)/Kriesel (US Pat 6,176,845)/Mernoe (PG PUB 2005/0192561) in view of Rosenberg (US Pat 3,447,479).
Re claim 2, Mason inherently discloses that the plunger has an outer peripheral surface and that the outer peripheral surface of the plunger and an inner surface of the barrel inhibits the passage of infusion medium between the plunger and the barrel or else the plunger would not be able to move fluid through the barrel in the manner disclosed, but Mason/Larkins/Kriesel/Mernoe do not explicitly disclose that the plunger has at least one seal arranged around the outer peripheral surface of the plunger to form this fluidic seal. Rosenberg, however, teaches a plunger 13 within a barrel 11 (both seen in Fig 1) wherein the plunger has an outer peripheral surface and at least one seal 14 (Fig 1) arranged around the outer peripheral surface for inhibiting passage of infusion medium between the outer peripheral surface of the plunger and an interior surface of the barrel (Col 5, Lines 43-46) for the purpose of ensuring a leak-proof seal (Col 5, Lines 43-46). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mason/Larkins/Kriesel/Mernoe to include the plunger with a seal arranged around the outer peripheral surface thereof, as taught by Rosenberg, for the purpose of ensuring a leak-proof seal (Col 5, Lines 43-46).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783